Citation Nr: 0912636	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) which granted 
service connection for PTSD, rated at 30 percent disabling, 
effective February 19, 2004.

The case was originally before the Board in December 2007 
when it was remanded for additional evidentiary development.  

During the pendency of this appeal the RO granted an initial 
increase, assigning a 50 percent evaluation effective 
February 19, 2004.  Since a rating in excess of 50 percent is 
possible for PTSD, the matter remains on appeal and is before 
the Board in accordance with AB v. Brown, 6 Vet. App. 35 
(1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The service-connected PTSD is manifested by severe anxiety, 
depression, sleeplessness, social isolation, poor judgment 
and suicidal ideation.  There is no evidence of obsessional 
rituals, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

II.  Analysis 

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that he is entitled to an initial evaluation 
in excess of 50 percent disabling.  After carefully reviewing 
the evidence of record, the competent evidence shows that the 
veteran is appropriately rated at 50 percent and does not 
warrant a higher rating at this time.

As noted in the Introduction, since service connection has 
been in effect, February 19, 2004, the Veteran's disability 
has been rated as 50 percent disabling.  Since this appeal 
ensued after the Veteran disagreed with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran received a psychological evaluation in October 
2004, the Veteran's file was not available for review at the 
time of the examination.  The Veteran worked as a general 
contractor but developed a degenerative problem in his back 
and became unable to work around 2002.  The Veteran was 
married five times and was married for four years at the time 
of the examination.  The Veteran had an alcohol addiction and 
reported having problems sleeping, night sweats and an 
intolerance of crowds. He displayed anxiety and 
irritability.  He had good contact with outside reality, 
short-term memory function and was able to answer correctly 
most of the questions.  The Veteran talked fast.  In summary, 
the examiner noted that the Veteran's cognitive abilities 
were intact and that he had very mild PTSD.  The Veteran's 
GAF score was of 65-70 for PTSD and a 50 with regard to his 
alcohol problem.   

A May 2005 letter from R.B., P.H.D., reported that the 
Veteran has chronic high level anxiety.  The Veteran reported 
that he avoids going places at all costs due to panic.  The 
doctor also reported that the Veteran has nightmares relating 
to his service in Vietnam.

The Veteran testified at a hearing before the RO in January 
2006.  He reported that he continues to have nightmares 
regarding Vietnam but manages to sleep seven to eight hours a 
night.  His wife testified that his anxiety was his most 
severe symptom, causing him to not venture outside. 

A discharge summary dated in August 2006 reported that the 
Veteran had a GAF score of 40, and was being released after a 
detoxification from alcohol.  The Veteran denied suicidal and 
homicidal ideations when he was discharged.  

June 2008 treatment records show that the Veteran is often 
silent and withdrawn at group meetings for his PTSD.  The 
Veteran reported feeling anxious and uncomfortable at group 
meetings and finds any social relationship uncomfortable.  He 
reported that even at home he isolates himself from family 
members and has no friends. 

The Veteran received a VA examination in September 2008 
wherein his case file was thoroughly reviewed.  The examiner 
noted VA treatment notes showing numerous generic PTSD group 
notes.  The Veteran reported that he still attends group 
meetings.  He also takes the following medication which seems 
to help him "sometimes": zolpidem, citalopram, mirtazapine 
and perphenazine.  The Veteran reported problems sleeping, 
including sleeping on the kitchen table, so as to avoid 
sleeping soundly and having nightmares and flashbacks.  He 
reported not getting along with people and the examiner noted 
a serious impairment of social functioning.  The examiner 
also reported that the Veteran stopped working when his back 
condition worsened, which was the eventual cause of his 
retirement, not his PTSD.  

The Veteran's wife of eight years was present at the 
examination and they reported being sober since 2006.  He 
stated that his alcohol problems, which existed prior to his 
military trauma, lead to his prior divorces.  The Veteran 
reported having two biological children and two step-
children, with whom he also does not interact.  He reported a 
quick startle response and stated that he sometimes hits 
people if they appear without warning.  The Veteran reported 
that he enjoys gardening, growing vegetables and cooking.  He 
presented with poor hygiene and appeared fidgety and anxious 
with a limited affect.  The examiner further reported that 
his speech was slurred; his intelligence is below average; 
his thought processes were logical, coherent and relevant; he 
was oriented to person, time, situation and place; he has 
fair to poor judgment; poor abstract thinking; and his 
concentration were reported to be poor.  His short-term 
memory was intact at the time of the examination.  The 
examiner noted that his cognitive difficulties were more 
likely than not related to his alcohol dependence and chronic 
pain.  The Veteran reported occasional feelings of depression 
and sadness.  The Veteran admitted to prior suicidal and 
homicidal thoughts and about a year prior to the examination 
held a gun to his head but reported that he was not serious 
about killing himself.  The examiner noted that the Veteran 
displays certain signs of paranoia and when anxious he hears 
voices around him.  The examiner attributed "at least part 
of the Veteran's symptoms to a separate anxiety disorder in 
addition to his PTSD."  The examiner assigned a GAF score of 
50.  

A review of the all the evidence of record shows that since 
service connection has been in effect, the Veteran's PTSD has 
been appropriately rated at 50 percent.  The Veteran has 
shown that he is typically anxious, sometimes depressed, has 
nightmares, flashbacks, isolates himself, appears disheveled 
and has difficulty with abstract thinking and judgment.  
However, the Veteran does not have illogical speech or 
impaired communication and his cognitive difficulties were 
related more to his alcohol abuse.  Furthermore, the examiner 
noted that the Veteran was employed until his back pain 
worsened.

A higher evaluation of 70 percent is not warranted unless 
there are deficiencies in most areas, such as work, judgment, 
thinking and mood due to symptoms such as: suicidal ideation; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  Here, the Veteran has shown that he 
is able to function independently and is alert to person, 
time and place.  While he does not socialize with others he 
still attends his PTSD group meetings and lives with his wife 
of eight years.

The Board is aware that the symptoms listed under the 70 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the Veteran's PTSD is manifested by symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent.  While the Veteran may have demonstrated neglect of 
personal appearance and speech difficulties, the Board notes 
these symptoms are not of the severity or frequency to 
warrant a rating higher than 50 percent.  

Additionally, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
stopped working due to his back pain and not due to his PTSD.  
Therefore, an assignment for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2008) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is currently 
appropriately rated at 50 percent for the period beginning 
February 19, 2004 to the present.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in May 2004, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  The letter also 
notified the Veteran of the specific details required to 
substantiate the in-service stressor.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

Where, as here, service connection has been granted, the 
claim has been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision about the 
disability rating and effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).  But see, VCAA letter dated 
in December 2007.  Additionally, the Veteran has had ample 
opportunity to participate effectively in the processing of 
his claim.  

The duty to assist has also been fulfilled.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp 2008); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, VA has obtained the 
Veteran's service treatment records and provided the Veteran 
with several VA examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial increased rating in excess of 50 
percent for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


